Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/747000, filed on January 20, 2020, has claims 21-40 pending in this application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 and 1/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 USC 103(a) as being un-patentable over Doan et al. (US 2014/0359423 A1) (hereinafter Doan) in view of Lemonik et al. (US 2011/0252339 A1) (hereinafter Lemonik).                                                                                                                                                                                                        
As per claims 21 and 31, Doan discloses modifying an object-based website built by said website building system while said website is in a published state [In FIG. 3, a developer may be enabled to interact with user interface 310 to select a website for editing, such as by interacting with a website selector 312 that is provided by (e.g., displayed by) user interface 310., paragraph 53]; synchronizing multiple changes by multiple said editing users to said website [FIG. 9 shows a process for synchronizing files of a website undergoing editing by a developer, paragraph 24]; updating said website according to said editing ][Website file synchronization module 304 may generate an updated ordering of downloading the files, and may transmit this updated ordering to file transfer interface 114 at the server to cause file transfer interface 114 to transmit the files of the website according to the updated order, paragraph 67]; evaluating and testing modifications to said website [the collaboration logic 266 can be executed by one or more code modules executed by one or more computer servers associated with the system , paragraph 72; and publishing said website according to said editing [The web developer edits the downloaded copy of the website files locally, and then publishes the edited website to the remote server, paragraph 34]. However Doan does not disclose wherein said modifying comprises: enabling concurrent editing by editing users and viewing by viewing users of said object-based website by at least two users handling object-based comparisons between versions of said website; and supporting commit, discard and roll back operations for new and edited versions of said website. On the other hand, Lemonik discloses wherein said modifying comprises: enabling concurrent editing by editing users and viewing by viewing users of said object-based website by at least two users handling object-based comparisons between versions of said website [The changes may also include a revision number so that the central server system may track the order in which changes have arrived, and may use such information to resolve interferences between changes received from different users. In addition, the information may include identifying information for each user so that the users' identities may be shared with other users in a collaborative editing mode for a document, paragraph 76]; and supporting commit, discard and roll back operations for new and edited versions of said website [based on the event properties, the relevant controller can construct a command to mutate the model 204B, execute it, and send the updated model or just data for the particular mutations to the remote server system that hosts the document model 238 via the network, paragraph 43]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Doan and Lemonik in order to managing and displaying locations of cursors for users who are collaboratively editing an electronic document on a hosted server system, to display information to users of a hosted word processing system who are in the document at the same time and are editing the document simultaneously.

As per claims 22 and 32, Lemonik discloses wherein said users are at least one of: users of said website building system, managers of said website building system and end-users of websites built by said website building system [the users may access existing documents provided by the system, paragraph 57].

As per claims 23 and 33, Lemonik discloses wherein said publishing is from a draft database to a published database [At box 314, the changes are added to the model and by extension to the DOM, when the model is rendered to the DOM area, and at box 316, a browser displays the modified document and the cursors by accessing the DOM, paragraph 79].

As per claims 24 and 34, Lemonik discloses wherein said publishing clears changes from said draft database [collaboration logic to provide the users other than the particular user with information that reflects changes made to a model for the electronic document and locations in the document of a cursor for the particular user, paragraph 9].

As per claims 25 and 35, Lemonik discloses wherein said publishing of said edited website is performed without converting items in said published database [when a long period has passed without input from the user, and the user starts providing input, a timer may be started and all inputs cached when the timer has expired may be sent as a batch of mutations to the server system 108. The timer may be set for example, a period of three seconds, two seconds, one second, or a fraction of a second, such as by sending uploads to the server system 108, when a user is providing active input, every 200 ms (milliseconds). The server system 108 may then revise such mutations that are passed to it if it has identified that there is a collision between inputs by the users, and may pass the revise mutations back to the other clients, paragraph 29].

As per claims 26 and 36, Lemonik discloses wherein said concurrent editing is performed on at least one of: a database schema and database items [if a user of a client device is only one of multiple users concurrently editing a document, characters and other edits by the other users may be passed to the client device from the server system, paragraph 34].

As per claims 27 and 37, Lemonik discloses wherein said publishing enables viewing through a second schema, items created in a first schema in said published database [At box 314, the changes are added to the model and by extension to the DOM, when the model is rendered to the DOM area, and at box 316, a browser displays the modified document and the cursors by accessing the DOM, paragraph 79].

As per claims 28 and 38, Lemonik discloses wherein said handling object-based comparisons resolves editing conflicts when an edited object is saved [the clients receive the change data from the central server system and identify potential collisions created by the edits from the other client when compared to the edits made on the local client, paragraph 82].

As per claims 29 and 39, Lemonik discloses wherein said updating is performed on at least one of: a field definition, a database schema, an item, a tag and a website version [updating a document model stored on a computing device that is executing the browser-based application, paragraph 7].

As per claims 30 and 40, Lemonik discloses wherein said publishing comprises at least one of: publishing total changes and publishing a subset of changes [Fig. 3, Display modified document and cursors, item 316].



Conclusion

 (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 8, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167